PER CURIAM.
Suit by plaintiffs-respondents for wages due for month of February, 1968, which were withheld by defendant-appellant, together with costs, interest and statutory penalties. As a defense it was alleged that plaintiffs had performed their duties in an unsatisfactory and negligent manner and defendant cross-claimed for damages. Following trial to the Court sitting without a jury, the Court found that plaintiffs had performed their duties in a satisfactory manner, that there had been no material breach by plaintiffs of the employment contract, and that defendant had failed to prove its cross-claim for damages. The record discloses that the findings of the trial court are supported by competent and substantial' evidence and thus they are binding and conclusive on appeal. Olsen v. *880Hawkins, 90 Idaho 28, 408 P.2d 462 (1965) ; Clayton v. Jones, 91 Idaho 87, 416 P.2d 34 (1966). It is noted that much of the "evidence” relied upon by appellant as supporting its assignments of error was testimony which was either ordered stricken by the trial court or so ambiguous as to give only the most tenuous and marginal support to appellant’s allegations. Appellant assigns error in the conclusion of law of the trial 'court to the effect that payment of wages in previous months by appellant to respondents had condoned any alleged unsatisfactory or negligent conduct by respondents as employees during those previous months. We find the authorities cited by appellant in support of that assignment of error not in point. Affirmed. Costs to respondents.